DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed June 19, 2019 is acknowledged and has been entered.  

2.	Claims 65-79 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 66-68, insofar as the claims are drawn to an antibody or antigen binding fragment thereof that binds to human SEZ6L2 and a composition thereof, wherein said antibody comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 12, 11, 10, 16, 15, and 14.

Group II, claim(s) 66-68, insofar as the claims are drawn to an antibody or antigen binding fragment thereof that binds to human SEZ6L2 and a composition thereof, wherein said antibody comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 35, 34, 33, 39, 38, and 37.

Group III, claim(s) 66-68, insofar as the claims are drawn to an antibody or antigen binding fragment thereof that binds to human SEZ6L2 and a composition thereof, wherein .

Group IV, claim(s) 75-79, insofar as the claims are drawn to a method of treating a subject and/or inhibiting or decreasing solid tumor growth in a subject having a solid tumor, said method comprising administering to the subject an antibody or antigen binding fragment thereof that binds to human SEZ6L2, wherein said antibody comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 12, 11, 10, 16, 15, and 14.

Group V, claim(s) 75-79, insofar as the claims are drawn to a method of treating a subject and/or inhibiting or decreasing solid tumor growth in a subject having a solid tumor, said method comprising administering to the subject an antibody or antigen binding fragment thereof that binds to human SEZ6L2, wherein said antibody comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 35, 34, 33, 39, 38, and 37.

Group VI, claim(s) 75-79, insofar as the claims are drawn to a method of treating a subject and/or inhibiting or decreasing solid tumor growth in a subject having a solid tumor, said method comprising administering to the subject an antibody or antigen binding fragment thereof that binds to human SEZ6L2, wherein said antibody comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 54, 53, 52, 58, 57, and 56.

4.	Claims 65 and 69-74 are linking claims.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions appear to be linked by a common concept, or special technical feature, namely the claimed antibody that binds to human SEZ6L2 and inhibits the growth of small cell lung carcinoma (SCLC) cells expressing human SEZ6L2.  However, such antibodies would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention because Ishikawa et al. (Cancer Sci. 2006 Aug; 97 (8): 737-45) teaches the over-expression of SEZ6L2 in most lung cancers, while being hardly detectable in normal tissues, makes the protein an ideal target for immunotherapy using antibodies that bind to the protein; see entire document (e.g., pages 738, 740, 743, and 744).  Accordingly, it would have been obvious to one ordinarily skilled in the art to produce an antibody that binds specifically to human SEZ6L2 for use in inhibiting the growth of small cell lung carcinoma cells expressing the protein.  Moreover, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to produce an antibody or an antigen binding fragment thereof according to claim 1, for example, which binds to human SEZ6L2 and inhibits tumor growth in an in vivo human SCLC xenograft assay with a tumor growth inhibition % (TGI%) of at least about 50% relative to a human IgG antibody that is not specific for SEZ6L2, wherein the human IgG antibody is administered in the SCLC xenograft assay at the same dose and frequency as the anti-hSEZ6L2 antibody or antigen binding portion thereof and wherein the antibody does not cross-react to bind any other proteins including, in particular, SEZ6 or SEZ6L, so as to render the antibody more useful in selective targeting of the cancer cells.  As such, the technical feature that appears to link the inventive concepts of the 

Accordingly the special technical feature of the inventions of Groups, I, II, and III is producing an antibody that binds specifically to human SEZ6L2, which inhibits tumor growth in an in vivo human SCLC xenograft assay and which does not bind to SEZ6 or SEZ6L, but wherein each is a structurally different antibody or antigen binding fragment thereof.  
 
The special technical feature of the inventions of Groups IV, V, and VI is treating a subject and/or inhibiting or decreasing solid tumor growth in a subject having a solid tumor, wherein each is practiced using a structurally different antibody or antigen binding fragment thereof. 

Accordingly, the inventions of Groups I-VI do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.21.  

6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If electing any of the inventions of Groups IV, V, and VI, Applicant is required to elect a single species thereof.  The species of the inventions are as follows: 

The invention wherein the disorder is a cancer (tumor) selected from small cell lung cancer, head and neck cancer, squamous cell carcinoma, prostate cancer, and a neuroendocrine tumor.



7.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; 
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



10.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
May 26, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition, Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.